396 Mich. 106 (1976)
240 N.W.2d 205
JEMINSON
v.
MONTGOMERY REAL ESTATE & COMPANY
Docket No. 55097, (Calendar No. 9).
Supreme Court of Michigan.
Argued June 5, 1974.
Decided March 29, 1976.
Wayne County Neighborhood Legal Services, Center for Urban Law & Housing (by Michael J. Barnhart, Sam Tsoutsanis, Marilyn Miller Mosier, Allyn Ravitz and Michael B. Bixby, of counsel) for plaintiff.
Perlman, Garber & Holtz (by Judith A. Holtz) for defendant Michigan Mortgage Corporation.
Decided March 29, 1976. Rehearing denied 396 Mich 992.
KAVANAGH, C.J.
For the reasons stated by former Justice ADAMS in his dissent in this case, 47 Mich App 731, 741; 210 NW2d 10, 14 (1973), the decision of the Court of Appeals is reversed and the cause remanded for trial.
WILLIAMS and LEVIN, JJ., concurred with KAVANAGH, C.J.
LINDEMER and RYAN, JJ., took no part in the decision of this case.
COLEMAN and FITZGERALD, JJ. (dissenting).
We would affirm the decision of the Court of Appeals for the reasons set forth in the majority opinion, 47 Mich App 731, 733-741; 210 NW2d 10, 11-14 (1973).